DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-7, 9, 10, and 12-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claims 1):

the second magnetic layer includes an upper synthetic antiferromagnetic layer, a bridge layer, and a pinned layer, 
the third magnetic layer includes a lower dual free layer, and the fourth magnetic layer includes an upper free layer, wherein 
magnetization directions of the first magnetic layer and the second magnetic layer are fixed wherein 
the multi-bit perpendicular magnetic tunnel junction exhibits any one resistance state of first to fourth resistance states depending on magnetization directions of the third magnetic layer and the fourth magnetic layer.

The prior art does not appear to disclose (as recited in claims 2):

the second magnetic layer includes an upper synthetic antiferromagnetic layer, a lower bridge layer, and a pinned layer, 
the third magnetic layer includes a lower dual free layer, and the fourth magnetic layer includes an upper multiple free layer, wherein 
magnetization directions of the first magnetic layer and the second magnetic layer are fixed wherein 
the multi-bit perpendicular magnetic tunnel junction exhibits any one resistance state of first to fourth resistance states depending on magnetization directions of the third magnetic layer and the fourth magnetic layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 11/19/2021